Citation Nr: 0940471	
Decision Date: 10/26/09    Archive Date: 11/04/09

DOCKET NO.  06-31 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California



THE ISSUE

Entitlement to service connection for Type II diabetes 
mellitus, to include as secondary to herbicide exposure.



REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

M. McPhaull, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from 
September 1958 to August 1982.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from a December 
2004 rating decision of the San Diego, California Department 
of Veterans Affairs (VA) Regional Office (RO).

Initially, the Board notes that this claim has been subject 
to Chairman's Memorandum 01-06-24 (September 21, 2006), which 
instituted a stay on all cases affected by the United States 
Court of Appeals for Veterans Claims' (Court) decision in 
Haas v. Nicholson, 20 Vet. App. 257 (2006) that reversed a 
decision of the Board which denied service connection for 
disabilities claimed as a result of exposure to herbicides.  
On May 8, 2008, the United States Court of Appeals for the  
Federal Circuit issued its decision in Haas v. Peake, 525 
F.3d 1168 (Fed. Cir. 2008) wherein it reversed the Court's 
decision, and issued mandate in Haas effective October 16, 
2008.  A petition for a writ of certiorari in Haas was denied 
by the United States Supreme Court on January 21, 2009.  See 
Haas v. Peake, 77 U.S.L.W. 3267 (Jan. 21, 2009) (No. 08-525).  
In light of the foregoing and Chairman's Memorandum 01-09-03 
(January 22, 2009), which rescinds Chairman's Memorandum 01- 
06-24 in its entirety, the Board finds it may now proceed in 
the instant appeal. 


FINDINGS OF FACT

1.  It is not shown that the Veteran served in the Republic 
of Vietnam or was exposed to an herbicide agent (to include 
Agent Orange) during service.  

2.  Type II diabetes mellitus was not manifested in service 
or in the first postservice year, and the preponderance of 
the evidence is against a finding that the Veteran's current 
Type II diabetes mellitus is related to an event, injury, or 
disease in service. 



CONCLUSION OF LAW

Service connection for diabetes mellitus is not warranted.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his representative of any 
information, and any medical or lay evidence, that is  
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1) (including as amended effective May 
30, 2008; 73 Fed. Reg. 23353 (April 30, 2008)).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Veteran was advised of VA's duties to notify and assist 
in the development of his claim prior to its initial 
adjudication.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed.  
Cir. 2006).  A March 2004 letter explained the evidence 
necessary to substantiate his claim, the evidence VA was 
responsible for providing, and the evidence he was 
responsible for providing.  He has had ample opportunity to  
respond/supplement the record, and is not prejudiced by any 
technical notice deficiency (including in timing) that may 
have occurred earlier in the process.  The claim was 
readjudicated after all critical notice was issued.  See June 
2009  Supplemental Statement of the Case.  In compliance with 
Dingess/ Hartman v. Nicholson, 19 Vet. App. 473 (2006),  a 
March 2006 letter informed the Veteran of disability rating 
and effective date criteria.  Notably, such notice does not 
become critical unless service connection is granted 
(otherwise, rating and effective date  questions are moot).  
The Veteran is not prejudiced by this process, and it is not 
alleged otherwise.  

The Veteran's service treatment records (STRs) are associated 
with his claims file, and pertinent postservice treatment 
records have been secured.  The RO did not arrange for a VA 
examination because such was not necessary.  Absent any  
competent (medical) evidence suggesting that the Veteran's 
Type II diabetes mellitus may be related to his service, an 
examination to secure a medical nexus opinion is not 
necessary.  See 38 C.F.R. § 3.159(c)(4); Duenas v. Principi, 
18 Vet. App. 512, 516 (2004).  The Veteran has not identified 
any pertinent evidence that remains outstanding.  VA's duty 
to assist is met.  Accordingly, the Board will address the 
merits of the claim. 

B.	Factual Background

Initially, the Board notes all of the evidence in the 
Veteran's claims file, with an emphasis on the evidence 
relevant to this appeal, has been reviewed.  Although the 
Board has an obligation to provide reasons and bases 
supporting its decision, there is no need to discuss, in 
detail, every piece of evidence of record.  Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must 
review the entire record, but does not have to discuss each 
piece of evidence).  Hence, the Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
will focus specifically on what the evidence shows, or fails 
to show, as to the claim.

The Veteran's DD-214s show that he served in the U.S. Navy 
and was awarded the Vietnam Service Medal and Vietnam 
Campaign Medal.  His occupation showed Ship's Boatswain.  His 
STRs, including his service retirement physical examination 
report, are silent for any complaints, findings, treatment, 
or diagnosis of Type II diabetes mellitus.  

August to October 1986 treatment records from Kaiser 
Permanente do not show any treatment for diabetes mellitus. 

August 1989 to April 2009 treatment records from Sharp Rees-
Steeley Medical Group include a November 1990 record which 
notes probable borderline diabetes; a February 1991 treatment 
record with a clinical impression of non-insulin dependent 
diabetes mellitus; and an August 1995 record with a clinical 
impression of diabetes mellitus, type II.  The records show 
that the Veteran has been regularly monitored and treated for 
diabetes since then.

VA treatment records from November 2006 to January 2007 do 
not show any treatment for diabetes mellitus.

In a March 2009 statement, the Veteran alleges that the 
U.S.S. Plunger SS 595 logs document that they were in Vietnam 
waters.  

In May 2009, the National Personnel Records Center (NPRC) 
certified that they could not determine whether the Veteran 
had in-country service in the Republic of Vietnam.

C.	Legal Criteria and Analysis

Service connection may be granted for disability due to  
disease or injury incurred in or aggravated by active  
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.304.  Service connection may also be granted for 
any disease initially diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d). 

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and an evaluation of its 
credibility and probative value.  Baldwin v. West, 13 Vet. 
App. 1 (1999); 38 C.F.R. § 3.303(a).

Certain chronic diseases (including diabetes mellitus) may be 
presumptively service connected if manifested to a 
compensable degree within a specified period of time after 
separation (one year for diabetes).  38 U.S.C.A. §§ 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service connected if the requirements of 38 U.S.C.A. 
§ 1116; 38 C.F.R. § 3.307(a)(6)(iii) are met, even though 
there is no record of such disease during service, provided 
further that the rebuttable presumption provisions of 
38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied:  
chloracne or other acneform diseases consistent with 
chloracne, Type 2 diabetes mellitus, Hodgkin's disease, 
chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea), and soft-tissue 
sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, 
shall be presumed to have been exposed during such service to 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  The last date on which such a veteran 
shall be presumed to have been exposed to an herbicide agent 
shall be the last date on which he served in the Republic of  
Vietnam during the Vietnam era.  "Service in the Republic of 
Vietnam" includes service in the waters offshore and service 
in other locations if the conditions of service involved duty 
or visitation in the Republic of Vietnam.  38 C.F.R. 
§ 3.307(a)(6)(iii).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the 
evidence is assembled, VA is responsible for determining 
whether the evidence supports the claim or is in relative  
equipoise, with the veteran prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990). 

At the outset, it is noteworthy that although service 
personnel records show that the Veteran served as a Ship's 
Boatswain, it is not shown that his "service involved duty or 
visitation in the Republic of Vietnam," (and was thus exposed 
to any herbicide agents, including Agent Orange).  The NPRC 
was unable to determine whether he had any service in the 
Republic of Vietnam.  His service personnel records show that 
he was awarded the Vietnam Campaign Medal and Vietnam Service 
Medal.  The Vietnam Campaign Medal was awarded to service 
members who "served for 6 months in South Vietnam" between 
March 1, 1961 and March 28, 1973 or "served outside the 
geographical limits of South Vietnam and contributed direct 
combat support to the [Republic of Vietnam] Armed Forces for 
an aggregate of six months."  The Vietnam Service Medal was 
awarded to service members who served "in Vietnam and the 
contiguous waters or airspace thereover" or "in Thailand, 
Laos, or Cambodia or the airspace, thereover, and in direct 
support of operations in Vietnam."  Thus, the award of either 
medal is not of itself necessarily indicative of service in 
Vietnam.  See Manual of Military Decorations and Awards, A-6 
(Department of Defense Manual 1348.33-M, September 1996).  

Significantly, the Veteran does not allege that his duties 
involved him actually stepping onto the Republic of Vietnam's 
soil.  In his March 2009 statement, he indicated that his 
ship was in Vietnam waters, however, as noted, the NPRC was 
unable to verify such information.  Consequently, his claim 
seeking service connection for Type  II diabetes mellitus is 
not within the purview of 38 U.S.C.A. § 1116; 38 C.F.R. 
§ 3.307 (which provides for establishing service connection 
for diseases, including diabetes mellitus, on a presumptive 
basis based on herbicide exposure therein for veterans who 
served in Vietnam).  See Haas v. Peake, 525 F.3d 1168 (Fed. 
Cir. 2008); see also Haas v. Peake, 77 U.S.L.W. 3267 (Jan. 
21, 2009) (No. 08-525).

Under Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994), 
the Veteran may still establish service connection for 
diabetes as due to herbicide exposure with proof of direct 
causation.  Consequently, to substantiate his claim that his 
Type II diabetes resulted from exposure to Agent Orange, the 
Veteran must affirmatively establish by competent (medical) 
evidence both that he was exposed to Agent Orange, and that 
such exposure caused his diabetes.  Although he alleges (in a 
March 2009 statement) that he was exposed to herbicide agents 
through distilled water taken from the sea off Vietnam while 
he was aboard the U.S.S. Plunger, this allegation is mere 
speculation, unsupported by any records or textual evidence.  

The Veteran's Type II diabetes was not manifested in service 
or in his first postservice year.  Consequently, service 
connection for such disability on the basis that it became 
manifest in service, or on a presumptive basis (as a chronic 
disease under 38 U.S.C.A. § 1112) is not warranted. 

To establish service connection for his Type II diabetes 
mellitus under these circumstances, the Veteran must show 
that the disease is somehow otherwise related to his active 
service.  The Veteran has not submitted any competent 
(medical) evidence supporting that his Type II diabetes 
mellitus might be related to his service.  Postservice 
treatment records note the diagnosis and treatment of 
diabetes mellitus; however, they do not relate the disease to 
the Veteran's service.  They show that Type II diabetes 
mellitus was diagnosed in August 1995 (about 13 years after 
the Veteran's discharge from service).  Such a lengthy time 
interval between service and the earliest postservice 
clinical documentation of a disability is of itself a factor 
for consideration against a finding of service connection.  
See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (in 
a claim alleging that a disability was aggravated by 
service).

As the Veteran is a layperson, his own statements relating 
his diabetes mellitus to service are not competent evidence.  
Diabetes is not the type of disease for which etiology can be 
established by lay observation.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992); Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007).  

In light of the foregoing, the Board concludes that the 
preponderance of the evidence is against a finding that the 
Veteran's Type II diabetes mellitus is in any way related to 
his service.  Accordingly, the claim of service connection 
for such disability must be denied.  


ORDER

Service connection for Type II diabetes mellitus is denied.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


